                                       1   CORRIGAN & MORRIS, LLP
                                           Brian T. Corrigan (Cal Bar No. 143188)
                                       2   bcorrigan@cormorllp.com
                                           Stanley C. Morris (Cal Bar No. 183620)
                                       3   scm@cormorllp.com
                                           12300 Wilshire Boulevard, Suite 210
                                       4   Los Angeles, CA 90025
                                           Telephone: (310) 394-2800
                                       5   Facsimile: (310) 394-2825
                                       6   Attorneys for Defendants
                                           BLOCKVEST, LLC, and REGINALD
                                       7   BUDDY RINGGOLD, III
                                       8
                                       9                       UNITED STATES DISTRICT COURT
                                      10                    SOUTHERN DISTRICT OF CALIFORNIA
12300 Wilshire Boulevard, Suite 210




                                      11 SECURITIES AND EXCHANGE                        Case No.: 18-CV-2287(GPC)(MSB)
  CORRIGAN & MORRIS LLP




                                         COMMISSION,
      Los Angeles, CA 90025




                                      12                                                MEMORANDUM OF POINTS AND
                                                  Plaintiff,
                                      13                                                AUTHORITIES IN SUPPORT OF EX-
                                             vs.                                        PARTE APPLICATION FOR (1) AN
                                      14
                                         BLOCKVEST, LLC, and REGINALD                   ORDER SHORTENING TIME ON
                                      15 BUDDY RINGGOLD, III aka RASOOL                 CORRIGAN & MORRIS LLP’S
                                         ABDUL RAHIM EL,
                                      16                                                MOTION TO WITHDRAW AND (2)
                                                  Defendants.                           AN ORDER STAYING CASE AND
                                      17
                                                                                        TOLLING DEFENDANTS’
                                      18                                                OBLIGATIONS UNTIL MOTION TO
                                      19                                                WITHDRAW IS RESOLVED
                                      20                                                Complaint Filed: October 3, 2018
                                      21                                                Date:
                                                                                        Time:
                                      22                                                Place: Courtroom 2 D
                                                                                        221 West Broadway
                                      23                                                San Diego, CA 92101
                                      24                                                Judge:   Hon. Gonzalo P. Curiel
                                      25                                                Trial Date: NOT SET
                                      26
                                      27
                                      28
                                           CORRIGAN & MORRIS MEMORANDUM OF POINTS AND AUTHORITIES          18 CV 2287-GPC (MSB)
                                                                                    1
                                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                                       2         In accordance with Local Rule 7.1.5, Defendants’ counsel, Corrigan & Morris
                                       3 LLP (“C&M), hereby applies to this Court, ex-parte, to advance the hearing on its
                                       4 motion to withdraw and to stay the case and toll all of Defendants’ deadlines and
                                       5 hearing obligations until after the motion to withdraw is resolved. Good cause exists
                                       6 for granting this application because the defendants have breached the financial and
                                       7 conduct obligations under the engagement agreement. C&M is unable to finance the
                                       8 defense or work effectively with the clients on their defense due to their conduct. A
                                       9 court “may grant a motion to shorten time where the moving party identifies ‘the
                                      10 substantial harm or prejudice that would occur if the Court did not change the time.’”
12300 Wilshire Boulevard, Suite 210




                                      11 Noble v. Kiewit Pac. Co., No. U.S. Dist. LEXIS 82243, at 2 (N.D. Cal. Feb. 13, 2008)
  CORRIGAN & MORRIS LLP




                                      12 (quoting N.D. Cal. L. Civ. R. 6-3(a)(3)). The urgency underlying C&M’s motion to
      Los Angeles, CA 90025




                                      13 shorten time is based on the substantial harm C&M will suffer if is forced to continue
                                      14 to represent Defendants in the face of the abusive conduct and nonpayment until the
                                      15 March 8, 2019 hearing date. Morris Decl. ¶ 8. Under the Local Rules and California
                                      16 law Corrigan & Morris has met grounds to withdraw. Citizens Dev. Corp. v. Cnty. of
                                      17 San Diego, 2015 U.S. Dist. LEXIS 169001.
                                      18         Between today and March 8, 2019, several matters would require the
                                      19 Defendants’ and their counsel’s work and participation:
                                      20               a. January 10, 2019, deadline for conference of counsel under FRCP
                                      21                  26(f), (Ct Dk 45);
                                      22               b. January 11, 2019, Defendants opposition to the Motion for
                                      23                  Reconsideration is due per the Court’s scheduling Order (Ct Dk 44);
                                      24               c. February 8, 2019, the hearing on the Plaintiff’s motion for
                                      25                  reconsideration is set to go forward (Ct Dk 44);
                                      26               d. February 11, 2019, the Early Neutral Evaluation Conference and
                                      27                  Case Management Conference before the Magistrate Judge; and
                                      28
                                           CORRIGAN & MORRIS MEMORANDUM OF POINTS AND AUTHORITIES            18 CV 2287-GPC (MSB)
                                                                                   2
                                       1              e. Unknown additional discovery demands and motions to be
                                       2                 propounded by Plaintiff (Ct Dk 45).
                                       3        C&M cannot afford to finance Defendants’ case and should not be compelled
                                       4 to endure Defendants’ conduct by remaining Defendants’ counsel for each and all of
                                       5 these matters. Morris Decl. ¶ 14. C&M’s motion to withdraw should be advanced and
                                       6 the case stayed pending resolution of such motion.
                                       7
                                       8
                                       9    Dated: December 28, 2018
                                                                                      /s/ Stanley C. Morris
                                      10                                              Corrigan & Morris LLP
                                                                                      Counsel for Blockvest, LLC, and
12300 Wilshire Boulevard, Suite 210




                                      11
  CORRIGAN & MORRIS LLP




                                                                                      Defendants Reginald Ringgold
      Los Angeles, CA 90025




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           CORRIGAN & MORRIS MEMORANDUM OF POINTS AND AUTHORITIES      18 CV 2287-GPC (MSB)
                                                                                 3
